FILED
                              NOT FOR PUBLICATION                          AUG 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KENNETH D. PASKAR; FRIENDS OF                    No. 13-71514
LAGUARDIA AIRPORT, INC.,
                                                 FAA-1 No. 13-1070
               Petitioners,

  v.                                             MEMORANDUM*

FEDERAL AVIATION
ADMINISTRATION; MICHAEL P.
HUERTA; RAY LAHOOD, Secretary,
United States Department of
Transportation,

               Respondents.


                      On Petition for Review of an Order of the
                          Federal Aviation Administration

                               Submitted June 5, 2013**
                                 Pasadena, California

Before:        KOZINSKI, Chief Judge, GOULD and N.R. SMITH, Circuit
               Judges.



          *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                              page 2
      Petitioner Kenneth Paskar seeks to recover $19,450 in fees accrued in

connection with his Petition for Review under the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Because Paskar’s challenge to the FAA’s planned

closure of various air traffic control towers was dismissed without a judgment on

the merits or court-ordered consent decree, Paskar does not qualify as a “prevailing

party” within the meaning of the EAJA. See Perez-Arellano v. Smith, 279 F.3d

791, 794 (9th Cir. 2002); see also Buckhannon Board & Care Home, Inc. v. W. Va.

Dep’t. of Health & Human Res., 532 U.S. 598, 610 (2001). Accordingly, his

application for fees is


      DENIED.